DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 28 lines 2 delete “such as could occur with opioid overdose”
Claim 37 lines 8-11 delete “the first electrical signal is applied to a first set of electrodes secured to a first set of positions on the patient proximate a C3 vertebra of the patient, the second electrical signal is applied to a second set of electrodes secured to a second set of positions on the patient proximate a C5 vertebra of the patient” and replace with --the first electrical signal is configured to be applied to a first set of electrodes, which are configured to be secured to a first set of positions on the patient proximate a C3 vertebra of the patient, the second electrical signal is configured to be applied to a second set of electrodes, which are configured to be secured to a second set of positions on the patient proximate a C5 vertebra of the patient--.
Claim 39 lines 1-3 delete “wherein the first set of electrodes are secured subcutaneously proximate the C3 vertebra of the patient and the second set of electrodes are secured subcutaneously proximate the C5 vertebra of the patient” and replace with --wherein the first set of electrodes are configured to be secured subcutaneously proximate the C3 vertebra of the patient and the second set of electrodes are configured to be secured subcutaneously proximate the C5 vertebra of the patient--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically a system/method/or computer program product for controlling or comprising a first set of wires connected to a first set of electrodes positioned at a C3 vertebra of the patient, and a second set of wires connected to a second set of electrodes positioned at a C5 vertebra of the patient; and a first periodic electrical signal at a first frequency is provided to the first set of electrodes and a second periodic electrical signal at a second frequency is provided to the second set of electrodes; wherein the first frequency and the second frequency differ by a non-zero frequency difference that produces a temporal interference pattern between the first frequency and the second frequency, and wherein the first signal provided to the first electrodes and the second signal provided to the second electrodes for exciting the set of motor neurons of the patient causing excitation of a diaphragm of the patient.
The closest prior art is to Lu (U.S. PG Pub 20180185642 A1), which teaches a device for spinal network stimulation at the cervical spine region for the purpose regulating or restoring respiration. The art teaches placing one or more electrodes at a location proximate to C3 and at an area proximate to C5, at a frequency or intensity to regulate respiration. However, it does not teach alone or in combination with any other art the limitations and motivations for having a first periodic electrical signal with a first frequency at the C3 vertebra and a second periodic electrical signal proximate to the C5 vertebra, such that the second and first frequency have a non-zero difference and generate temporal interference, and wherein the signals provided cause excitation of the diaphragm of the patient.
The art of Palermo et al (U.S. Patent 8738142 B2) was also considered as relevant art, teaching an electrical stimulation device for comprising a first set of wires connected to a first set of electrodes configured to be positioned proximate to the C3 vertebrae and a second set of wires coupled to a second set of wires configured to be positioned proximate to the C5 vertebrae (Fig 1; Figs 3D and 3E; Col 27 lines 1-17; Col 26 lines 22-35), however the stimulation focuses on stimulating the paraspinal muscles or more peripheral nerves to stimulate the muscles of a user (Col 27 lines 1-17). However, Castel also does not teach alone or in combination with any other art the limitations and motivations for having a first periodic electrical signal with a first frequency at the C3 vertebra and a second periodic electrical signal proximate to the C5 vertebra, such that the second and first frequency have a non-zero difference and generate temporal interference, and wherein the signals provided excite a set of motor neurons causing excitation of the diaphragm of the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792